        Case 2:20-mj-01023-BNW Document 16
                                        15 Filed 09/16/21
                                                 09/15/21 Page 1 of 2



 1   Benjamin C. Durham
     Nevada Bar No. 7684
 2
     BENJAMIN DURHAM LAW FIRM
 3   601 S.Rancho Dr. Ste B14
     Las Vegas, Nevada 89101
 4   702.631.6111
 5
     Attorney for Defendant
 6
 7                             UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
     UNITED STATES OF AMERICA,        )
10                                    )                       2:20-MJ-1023-BNW
                   Plaintiff,         )
11                                    )                       JOINT STATUS REPORT
12   vs.                              )
                                      )
13   ARSENIO MARTINEZ,                )
                                      )
14                 Defendant.         )
15   ________________________________ )

16
            Defendant ARSENIO MARTINEZ, by and through his counsel Benjamin Durham,
17
18   and the United States, by and through RACHEL KENT, Assistant United States Attorney,

19   counsel for Plaintiff, submit this joint status report as required by the Court.
20          The parties report as follows:
21
            1. Mr. Martinez has completed all requirements as set forth in the Plea Agreement
22
     filed on March 10, 2021. (ECF 14).
23
24          2. Accordingly, the parties jointly move to allow Mr. Martinez to withdraw his guilty

25   plea to Count One of the Criminal Complaint, and the government moves to amend Count

26   One to a charge of Reckless Driving, a violation of 36 CFR 4.2 and NRS 484B.653.
27
28
        Case 2:20-mj-01023-BNW Document 16
                                        15 Filed 09/16/21
                                                 09/15/21 Page 2 of 2



 1         3. The parties stipulate to allow Mr. Martinez to plead guilty to the amended Count
 2
     One, and the parties jointly recommend that the original sentence be applied to the
 3
     Reckless Driving count as amended and that this matter be closed.
 4
 5
           DATED this 13th day of September, 2021.
 6
     BENJAMIN DURHAM LAW FIRM                       CHRISTOPHER CHIOU
 7                                                  United States Attorney
 8
 9         /s/ Benjamin Durham                             /s/ Rachel Kent
     ___________________________                    _____________________________
10   BENJAMIN DURHAM                                RACHEL KENT
     Nevada Bar No. 7684                            Assistant United States Attorney
11   Attorney for Defendant
12
13
14
                                           Order
15
                                IT IS SO ORDERED
16
                                DATED: 11:57 am, September 16, 2021
17
18
19                              BRENDA WEKSLER
                                UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28
